News Release For Immediate Release: For More Information, July 24, 2007 Contact:Jerry L. Ocheltree 910-576-6171 First Bancorp Reports Second Quarter Results TROY, N.C. – First Bancorp (NASDAQ - FBNC), the parent company of First Bank, announced net income today of $5,419,000 for the three months ended June 30, 2007, a 13.0% increase over the $4,795,000 reported for the corresponding period of 2006.Diluted earnings per share for the second quarter of 2007 amounted to $0.37, a 12.1% increase over the $0.33 reported for the second quarter of 2006. For the six month period ended June 30, 2007, net income amounted to $10,305,000, a 5.3% increase over the $9,786,000 reported for the first half of 2006.Diluted earnings per share amounted to $0.71 for the first six months of 2007, an increase of 4.4% over the $0.68 reported in the comparable period of 2006. Total assets at June 30, 2007 amounted to $2.21 billion, 10.7% higher than a year earlier.Total loans at June 30, 2007 amounted to $1.80 billion, a 10.2% increase from a year earlier, and total deposits amounted to $1.80 billion at June 30, 2007, a 13.2% increase from a year earlier. The increase in loans and deposits over the past twelve months resulted in an increase in the Company’s net interest income when comparing the three and six month periods of 2007 to comparable periods in 2006.Net interest income for the second quarter of 2007 amounted to $19.7 million, a 6.7% increase over the $18.4 million recorded in the second quarter of 2006.Net interest income for the six months ended June 30, 2007 amounted to $38.5 million, a 6.2% increase over the $36.3 million recorded in the same six month period in 2006. The impact of the growth in loans and deposits on the Company’s net interest income was partially offset by a decline in the Company’s net interest margin (tax-equivalent net interest income divided by average earning assets).The Company’s net interest margin for the second quarter of 2007 was 4.03% compared to 4.22% for second quarter of 2006.The Company’s net interest margin for the first six months of 2007 was 4.00% compared to 4.28% for the same six months of 2006.The lower net interest margins realized in 2007 compared to 2006 were primarily due to deposit rates paid by the Company rising by more than loan and investment yields. This has been caused by 1) the flat interest rate yield curve that has prevailed in the marketplace for most of the past year, 2) customers shifting their funds from low cost deposits to higher cost deposits as rates have risen, and 3) intense competition in the Company’s market area for loans and deposits that has impacted loan and deposit pricing. Although the Company’s 2007 net interest margins have been lower than in 2006, the second quarter of 2007 net interest margin of 4.03% was 6 basis points higher than the 3.97% net interest margin realized in the first quarter of 2007.This was primarily due to the repricing of fixed rate loans that matured and renewed at higher interest rates during the quarter and the stabilization of the Company’s funding costs.The average loan yield realized by the Company increased by 9 basis points from the first quarter of 2007, while the Company’s average rate paid on interest-bearing liabilities increased by only 4 basis points.The relatively small increase in the average rate paid on interest-bearing liabilities is primarily due to the short-term nature of the Company’s deposit portfolio coupled with the relatively stable interest rate environment that has prevailed since the last Federal Reserve interest rate increase, which occurred in July 2006. The Company’s provisions for loan losses did not vary significantly when comparing the three and six months ended June 30, 2007 to the comparable periods of 2006.The provision for loan losses for the second quarter of 2007 was $1.3 million compared to $1.4 million for the second quarter of 2006.The provision for loan losses for each of the six month periods ended June 30, 2007 and June 30, 2006 amounted to $2.4 million.Factors that played an offsetting role in this comparison were i) lower 2007 loan growth, which generally results in a lower provision for loan losses, and ii) higher levels of nonperforming assets and net charge-offs in 2007, which generally increase the necessary provision for loan losses.Loan growth was $26 million in the second quarter of 2007 compared to $83 million in the second quarter of 2006, while loan growth was $62 million for the first half of 2007 compared to $153 million for the first half of 2006.The Company’s ratios of annualized net charge-offs to average loans were 16 basis points and 15 basis points for the three and six month periods in 2007, respectively, compared to 9 basis points and 6 basis points for the three and six month periods in 2006, respectively.The Company’s level of nonperforming assets to total assets was 0.38% at June 30, 2007 compared to 0.30% a year earlier.The average ratio of nonperforming assets to total assets for all North Carolina banks with more than $1 billion in total assets was 0.48% at March 31, 2007 (the most recent information available). Noninterest income amounted to $4.9 million in the second quarter of 2007, a 26.4% increase from the $3.8 million recorded in the second quarter of 2006.Noninterest income for the six months ended June 30, 2007 amounted to $9.1 million, an increase of 16.6% from the $7.8 million recorded in the first half of 2006.Securities gains were $487,000 in the second quarter of 2007 compared to $205,000 in the second quarter of 2006.“Other gains (losses)” amounted to a net gain of $115,000 in the second quarter of 2007 compared to a net loss of $311,000 in the second quarter of 2006.For the six months ended June 30, 2007, “Other gains (losses)” amounted to a net gain of $82,000 compared to a net loss $378,000 in the first half of 2006.The variances in “Other gains (losses)” in 2007 compared to 2006 relate primarily to a merchant credit card liability that the Company incurred in 2006.The Company expensed $230,000 in the second quarter of 2006 related to this situation and another $1.67 million in the third quarter of 2006.During 2007, the Company has determined that its ultimate exposure to this loss is approximately $190,000 less than the original estimated total loss of $1.9 million that had been reserved for in 2006.Accordingly, the Company reversed $50,000 of this loss during the first quarter of 2007 and the remaining $140,000 in the second quarter of 2007 by recording “other gains” to reduce this liability. Noninterest expenses amounted to $14.5 million in the second quarter of 2007, an 11.1% increase over the $13.1 million recorded in the comparable period of 2006.Noninterest expenses for the six months ended June 30, 2007 amounted to $28.6 million, an 11.0% increase from the $25.8 million recorded in the first six months of 2006.The increases in noninterest expenses were primarily attributable to costs associated with the Company’s overall growth in loans, deposits and branch network.Expense associated with the Company’s stock option plan amounted to $156,000 and $167,000 for the three and six months ended June 30, 2007, respectively, compared to $244,000 and $291,000 for the three and six months ended June 30, 2006, respectively. The Company’s effective tax rate was approximately 38%-39% for each of the three and six month periods in 2006 and 2007. Jerry L. Ocheltree, President and CEO of First Bancorp, commented on the quarter’s results, “I am pleased with today’s earnings report.We continue to grow our community bank.This growth is a result of having experienced local bankers who believe in our mission and are working hard to ensure the success of our bank.I thank our employees for their dedication.It is also good to see the increase in our net interest margin for this quarter compared to the previous quarter.” Mr. Ocheltree also noted the following corporate developments: · On July 12, 2007, the Company announced that it had reached an agreement to acquire Great Pee Dee Bancorp, Inc., the holding company for a community bank headquartered in Cheraw, South Carolina with three branches and total assets of $219 million.Please see the press release and merger agreement filed with the SEC (www.sec.gov) on July 13, 2007 for additional details. · On Monday, July 23, 2007 First Bank began a week-long Grand Opening celebration for the bank’s branch relocation in Kannapolis, North Carolina.The new branch is located at 421 South Main Street. · On May 22, 2007, the Company announced a quarterly dividend of 19 cents per share payable on July 25, 2007 to shareholders of record on June 30, 2007.The current dividend rate is an increase of 5.6% over the dividend rate paid in the same period of 2006. · First Bank has nearly completed the construction of an additional 2,500 square feet of office space at its Lumberton branch located at 2801 North Elm Street. · First Bank of Virginia has nearly completed the construction of a new bank branch in Radford, Virginia.The new branch will be located at 1400 Tyler Avenue, which is at the corner of Tyler Avenue and Auburn Avenue.The existing bank branch in Radford will be relocated to this new facility upon its completion, which is expected to be in September. · First Bank has entered into a contract to purchase of 1.5 acres of land in Leland, North Carolina at Magnolia Greens.Construction of a bank branch location at this site is expected to commence in 2008. · There has been no stock repurchase activity during 2007. First Bancorp is a bank holding company based in Troy, North Carolina with total assets of approximately $2.2 billion.Its principal activity is the ownership and operation of First Bank, a state-chartered community bank that operates 69 branch offices, with 62 branches operating in a twenty-one county market area in the central piedmont and coastal regions of North Carolina, 3 branches in Dillon County, South Carolina, and 4 branches in southern Virginia (Abingdon, Dublin, Radford, and Wytheville), where First Bank does business as First Bank of Virginia.The Company also has a loan production office in Blacksburg, Virginia.First Bancorp’s common stock is traded on the NASDAQ Global Select Market under the symbol FBNC. Please visit our website at www.firstbancorp.com.For additional financial data, please see the attached Financial Summary. This press release contains statements that could be deemed forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995, which statements are inherently subject to risks and uncertainties.Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results or otherwise are not statements of historical fact.Such statements are often characterized by the use of qualifying words (and their derivatives) such as “expect,” “believe,” “estimate,” “plan,” “project,” or other statements concerning opinions or judgments of the Company and its management about future events.Factors that could influence the accuracy of such forward-looking statements include, but are not limited to, the financial success or changing strategies of the Company’s customers, the Company’s level of success in integrating acquisitions, actions of government regulators, the level of market interest rates, and general economic conditions.For additional information about the factors that could affect the matters discussed in this paragraph, see the “Risk Factors” section of the Company’s most recent report on Form 10-K. First Bancorp will file a registration statement, a proxy statement/prospectus and other relevant documents concerning the proposed merger with Great Pee Dee Bancorp, Inc. (“Great Pee Dee”) with the Securities and Exchange Commission (the “SEC”).Shareholders of Great Pee Dee are urged to read the registration statement and the proxy statement/prospectus when it becomes available and any other relevant documents filed with the SEC, as well as any amendments or supplements to those documents, because they will contain important information.You will be able to obtain a free copy of the proxy statement/prospectus, as well as other filings containing information about First Bancorp and Great Pee Dee, at the SEC’s Internet site (http://www.sec.gov).Copies of the proxy statement/prospectus to be filed by First Bancorp also can be obtained, when available and without charge, by directing a request to First Bancorp, Attention: Anna Hollers, Investor Relations, P.O. Box 508, Troy, North Carolina, 27371, (910) 576-6171. First Bancorp and its directors and executive officers may be deemed to be participants in the solicitation of proxies from the shareholders of Great Pee Dee in connection with the merger.Information about the directors and executive officers of First Bancorp is set forth in First Bancorp’s most recent proxy statement filed with the SEC and available at the SEC’s Internet site and from First Bancorp at the address set forth in the preceding paragraph.Additional information regarding the interests of those participants may be obtained by reading the proxy statement/prospectus regarding the proposed transaction when it becomes available. First Bancorp and Subsidiaries Financial Summary Three Months Ended June 30, Percent ($ in thousands except per share data - unaudited) 2007 2006 Change INCOME STATEMENT Interest income Interest and fees on loans $ 34,492 29,215 Interest on investment securities 1,742 1,529 Other interest income 683 571 Total interest income 36,917 31,315 17.9 % Interest expense Interest on deposits 14,738 10,813 Other, primarily borrowings 2,501 2,058 Total interest expense 17,239 12,871 33.9 % Net interest income 19,678 18,444 6.7 % Provision for loan losses 1,322 1,400 (5.6 %) Net interest income after provision for loan losses 18,356 17,044 7.7 % Noninterest income Service charges on deposit accounts 2,300 2,225 Other service charges, commissions, and fees 1,266 1,119 Fees from presold mortgages 292 244 Commissions from financial product sales 344 325 Data processing fees 53 37 Securities gains 487 205 Other gains (losses) 115 (311 ) Total noninterest income 4,857 3,844 26.4 % Noninterest expenses Personnel expense 8,519 7,520 Occupancy and equipment expense 1,861 1,676 Intangibles amortization 94 60 Other operating expenses 4,036 3,808 Total noninterest expenses 14,510 13,064 11.1 % Income before income taxes 8,703 7,824 11.2 % Income taxes 3,284 3,029 8.4 % Net income $ 5,419 4,795 13.0 % Earnings per share – basic $ 0.38 0.34 11.8 % Earnings per share – diluted 0.37 0.33 12.1 % ADDITIONAL INCOME STATEMENT INFORMATION Net interest income, as reported $ 19,678 18,444 Tax-equivalent adjustment (1) 140 125 Net interest income, tax-equivalent $ 19,818 18,569 6.7 % (1) This amount reflects the tax benefit that the Company receives related to its tax-exempt loans and securities, which carry interest rates lower than similar taxable investments due to their tax exempt status.This amount has been computed assuming a 39% tax rate and is reduced by the related nondeductible portion of interest expense. First Bancorp and Subsidiaries Financial Summary - Page 2 Six Months Ended June 30, Percent ($ in thousands except per share data - unaudited) 2007 2006 Change INCOME STATEMENT Interest income Interest and fees on loans $ 67,703 55,977 Interest on investment securities 3,414 2,985 Other interest income 1,336 1,068 Total interest income 72,453 60,030 20.7 % Interest expense Interest on deposits 28,717 20,255 Other, primarily borrowings 5,192 3,478 Total interest expense 33,909 23,733 42.9 % Net interest income 38,544 36,297 6.2 % Provision for loan losses 2,443 2,415 1.2 % Net interest income after provision for loan losses 36,101 33,882 6.5 % Noninterest income Service charges on deposit accounts 4,477 4,299 Other service charges, commissions, and fees 2,525 2,324 Fees from presold mortgages 619 511 Commissions from financial product sales 803 764 Data processing fees 100 73 Securities gains 487 205 Other gains (losses) 82 (378 ) Total noninterest income 9,093 7,798 16.6 % Noninterest expenses Personnel expense 16,640 15,086 Occupancy and equipment expense 3,737 3,303 Intangibles amortization 188 121 Other operating expenses 8,075 7,283 Total noninterest expenses 28,640 25,793 11.0 % Income before income taxes 16,554 15,887 4.2 % Income taxes 6,249 6,101 2.4 % Net income $ 10,305 9,786 5.3 % Earnings per share - basic $ 0.72 0.69 4.3 % Earnings per share - diluted 0.71 0.68 4.4 % ADDITIONAL INCOME STATEMENT INFORMATION Net interest income, as reported $ 38,544 36,297 Tax-equivalent adjustment (1) 263 251 Net interest income, tax-equivalent $ 38,807 36,548 6.2 % (1)See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. First Bancorp and Subsidiaries Financial Summary - page 3 Three Months Ended June 30, Six Months Ended June 30, PERFORMANCE RATIOS (annualized) 2007 2006 2007 2006 Return on average assets 1.03% 1.02% 0.99% 1.07% Return on average equity 12.85% 11.83% 12.38% 12.30% Net interest margin - tax equivalent (1) 4.03% 4.22% 4.00% 4.28% Efficiency ratio - tax equivalent (1) (2) 58.80% 58.29% 59.79% 58.16% Net charge-offs to average loans 0.16% 0.09% 0.15% 0.06% Nonperforming assets to total assets (period end) 0.38% 0.30% 0.38% 0.30% SHARE DATA Cash dividends declared $ 0.19 0.18 $ 0.38 0.36 Stated book value 11.63 11.20 11.63 11.20 Tangible book value 8.08 7.76 8.08 7.76 Common shares outstanding at end of period 14,392,803 14,279,847 14,392,803 14,279,847 Weighted average shares outstanding - basic 14,384,511 14,296,159 14,372,311 14,275,472 Weighted average shares outstanding - diluted 14,473,446 14,433,830 14,480,333 14,425,500 Shareholders’ equity to assets 7.59% 8.03% 7.59% 8.03% AVERAGE BALANCES (in thousands) Total assets $ 2,116,527 1,886,234 $ 2,098,451 1,844,773 Loans 1,783,794 1,593,070 1,770,320 1,554,763 Earning assets 1,973,548 1,764,227 1,956,630 1,723,381 Deposits 1,763,210 1,569,781 1,737,974 1,547,474 Interest-bearing liabilities 1,704,799 1,501,670 1,693,012 1,466,803 Shareholders’ equity 169,169 162,526 167,903 160,453 (1) See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. (2) Calculated by dividing noninterest expense by the sum of tax-equivalent net interest income plus noninterest income. TREND INFORMATION ($ in thousands except per share data) For the Three Months Ended INCOME STATEMENT June 30, 2007 March 31, 2007 Dec. 31, 2006 Sept. 30, 2006 (2) June 30, 2006 Net interest income - tax equivalent (1) $ 19,818 18,990 19,315 19,174 18,569 Taxable equivalent adjustment (1) 140 124 117 133 125 Net interest income 19,678 18,866 19,198 19,041 18,444 Provision for loan losses 1,322 1,121 1,293 1,215 1,400 Noninterest income 4,857 4,236 4,058 2,454 3,844 Noninterest expense 14,510 14,130 13,870 13,535 13,064 Income before income taxes 8,703 7,851 8,093 6,745 7,824 Income taxes 3,284 2,965 2,949 2,373 3,029 Net income 5,419 4,886 5,144 4,372 4,795 Earnings per share – basic 0.38 0.34 0.36 0.31 0.34 Earnings per share – diluted 0.37 0.34 0.36 0.30 0.33 (1) See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. (2) Net income for the three months ended September 30, 2006 was significantly impacted by the write-off loss of a merchant credit card account, which reduced noninterest income by $1,670,000.The after-tax impact was $1.0 million, or $0.07 per diluted share. First Bancorp and Subsidiaries Financial Summary - page 4 PERIOD END BALANCES ($ in thousands) June 30, 2007 March 31, 2007 Dec. 31, 2006 June 30, 2006 One Year Change Assets $ 2,205,858 2,177,282 2,136,624 1,992,709 10.7 % Securities 147,328 140,241 143,086 126,154 16.8 % Loans 1,802,308 1,776,130 1,740,396 1,635,899 10.2 % Allowance for loan losses 20,104 19,478 18,947 17,642 14.0 % Intangible assets 51,206 51,300 51,394 49,070 4.4 % Deposits 1,800,561 1,745,593 1,695,679 1,590,668 13.2 % Borrowings 178,013 198,013 210,013 195,013 -8.7 % Shareholders’ equity 167,458 165,159 162,705 159,915 4.7 % For the Three Months Ended YIELD INFORMATION June 30, 2007 March 31, 2007 Dec. 31, 2006 Sept. 30, 2006 June 30, 2006 Yield on loans 7.76 % 7.67 % 7.64 % 7.54 % 7.36 % Yield on securities - tax equivalent (1) 5.31 % 5.26 % 5.11 % 5.13 % 5.09 % Yield on other earning assets 5.76 % 5.97 % 5.82 % 5.61 % 5.60 % Yield on all interest earning assets 7.53 % 7.46 % 7.41 % 7.32 % 7.15 % Rate on interest bearing deposits 3.84 % 3.78 % 3.65 % 3.44 % 3.18 % Rate on other interest bearing liabilities 6.02 % 6.03 % 6.19 % 6.17 % 5.96 % Rate on all interest bearing liabilities 4.06 % 4.02 % 3.91 % 3.72 % 3.44 % Interest rate spread - tax equivalent (1) 3.47 % 3.44 % 3.50 % 3.60 % 3.71 % Net interest margin - tax equivalent (2) 4.03 % 3.97 % 4.05 % 4.12 % 4.22 % Average prime rate 8.25 % 8.25 % 8.25 % 8.25 % 7.90 % (1) See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. (2) Calculated by dividing annualized tax equivalent net interest income by average earning assets for the period.See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. ASSET QUALITY DATA ($ in thousands) June 30, 2007 March 31, 2007 Dec. 31, 2006 Sept. 30, 2006 June 30, 2006 Nonaccrual loans $ 6,457 5,871 6,852 5,170 3,973 Restructured loans 7 8 10 11 12 Accruing loans> 90 days past due - Total nonperforming loans 6,464 5,879 6,862 5,181 3,985 Other assets – primarily other real estate 1,830 2,351 1,539 1,799 2,024 Total nonperforming assets $ 8,294 8,230 8,401 6,980 6,009 Net charge-offs to average loans - annualized 0.16% 0.14% 0.19% 0.11% 0.09% Nonperforming loans to total loans 0.36% 0.33% 0.39% 0.31% 0.24% Nonperforming assets to total assets 0.38% 0.38% 0.39% 0.34% 0.30% Allowance for loan losses to total loans 1.12% 1.10% 1.09% 1.09% 1.08%
